Case 2:20-cv-08978-ES-MAH Document 4-3 Filed 07/17/20 Page 1 of 1 PageID: 51
                Schedule A - J. Alexander Hood II Court Admissions


                                                            Active member in
       Court                           Date of Admission
                                                            good standing?


       Supreme Court, State of New
                                       March 29, 2012       Yes
       York, Third Department



       United States District Court,
                                     August 13, 2015        Yes
       Southern District of New York


       United States District Court,
                                       September 28, 2016   Yes
       Eastern District of New York


       United States District Court,
                                       December 19, 2016    Yes
       District of Colorado


       United States District Court,
                                       July 26, 2017        Yes
       Eastern District of Michigan


       U.S. District Court,
                                       May 2, 2018          Yes
       Northern District of Illinois


       United States District Court,
                                       March 15, 2019       Yes
       Southern District of Texas


       United States District Court,
                                       March 26, 2019       Yes
       Northern District of New York


       United States District Court,
                                       October 7, 2019      Yes
       Western District of New York
